DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the application filed on 12/26/2019. Claims 1-30 are pending and herein considered. 
Oath/Declaration
The receipt of oath/declaration is acknowledge.
Drawings
The drawings were received on 12/26/2019.  These drawings are reviewed and accepted by the Examiner.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 06/26/2020, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 12, 17, 18, 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over of Fengjun et al. (WO 2018/204255 A1) in view of NPL- Huawei, HiSilicon: Title “Discussion on BRF for SCell”, 3GPP TSG RAN WG1, R1-1809120, Meeting #94 Gothenburg, Sweden, August 20th - 24th, 2018; hereinafter R1-1809120.
For claim 1: 
Fengjun discloses a method of wireless communication performed by a user equipment (UE) (see Fengjun, at least at paragraph [0003]; systems, methods and instrumentalities are disclosed for WTRU initiated beam recovery), comprising: 
transmitting an indication to a base station to configure a control channel of a downlink beam in accordance with a full duplex failure detection control resource set (CORESET) (see Fengjun, at least at paragraph [0003]; a wireless transmit receive unit WTRU may be configured to determine that a beam failure condition associated with transmissions between the WTRU and a network entity e.g., a gNB has occurred and [0118]; the quality of a current serving beam e.g., a beam pair link for a downlink control channel monitored by a WTRU e.g., a new radio physical downlink control channel or NR-PDCCH has fallen below a threshold and [0168]; the WTRU may be configured by RRC to determine a WTRU Rx beam set based on., the control region e.g., on a per-CORESET basis or the search space segment. The WTRU may read DCI e.g., beam-related bits such as TCI fields in NR-DCI in NR- PDCCH), 
wherein the full duplex failure detection CORESET is used based at least in part on the UE being associated with a full duplex communication link that includes the downlink beam and an uplink beam (see Fengjun, at least at paragraph [0057]; the WTRU may full duplex radio for which transmission and reception of some or all of the signals e.g., associated with particular subframes for both the UL e.g., for transmission and downlink e.g., for reception may be concurrent and/or simultaneous and [0107]; beam associations or BPLS may no longer be suitable due to loss of association of current WTRU Tx or Rx beams. TRP Tx or Rx beams may be still suitable. A WTRU may switch its Rx beam and Tx beams while a TRP may maintain its Tx or Rx beams; abstract; WTRU-initiated beam recovery may be used to resolve radio link failures); and 
monitoring a reference signal on the control channel of the downlink beam based at least in part on the full duplex failure detection CORESET (see Fengjun, at least at paragraph [0118]-[0119]; beam quality may be measured by the WTRU using at least one of a reference signal e.g., a CSI-RS or a synchronization signal block SSB. The reference signal or SSB may be associated with a demodulation reference signal DM-RS for the monitored NR-PDCCH via quasi- collocation QCL) in order to detect a beam failure on the downlink beam while transmitting the uplink beam (see Fengjun, at least at paragraph [0003]; [0057]; [0118]; [0107])
wherein monitoring the reference signal is based at least in part on a threshold that is based at least in part on one or more uplink transmission parameters (see Fengjun, at least at paragraph [0118]-[0119]). 
Fengjun does not explicitly disclose transmitting an indication to a base station to configure a control channel of a downlink beam in accordance with a full duplex failure detection control resource set (CORESET).
R1-1809120, from the same or similar fields of endeavor, discloses if SUL is configured, uplink resource selection is a new issue should be considered for beam failure recovery for SCell and after receiving N consecutive beam failure instance indication, UE MAC layer declares beam failure (see R1-1809120, figure 1, section 2, 2.1, proposal 1: BFR for SCell should support deployment scenarios including SCell with uplink, SCell without uplink, and SCell with SUL at least), and the threshold is based at least in part on one or more uplink transmission parameters (see R1-1809120, section 2, 2.2, 2.2.1, 2.2.2; when all the beam failure detection RS during beam failure indication interval falls below the configured threshold, and if UE detects beam failure, it needs to identify a new beam that satisfy a threshold from the candidate beam list configured by RRC to recover the link and reports to gNB. Then, with the newly identified beam, beam failure recovery response transmission is performed. When UE receives the beam failure recovery response, the downlink of PDCCH is recovered by the new beam),
detect a beam failure on the downlink beam while transmitting the uplink beam (see R1-1809120, fig 1, section 2, 2.2, 2.2.1; Beam failure detection
wherein monitoring the reference signal is based at least in part on a threshold that is based at least in part on one or more uplink transmission parameters (see R1-1809120, section 2, 2.2, 2.2.1; when all the beam failure detection reference signal (RS) during beam failure indication interval falls below the configured threshold, and 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a technique for beam failure recovery mechanism as taught by R1-1809120. The motivation for doing this is to provide a system networks can improve to get the solutions for overhead reduction.
For claims 2 and 18: 
In addition to rejection in claims 2 and 18, Fengjun- R1-1809120further disclose wherein the one or more uplink transmission parameters comprise information regarding an uplink channel for the uplink beam (see R1-1809120, figure 1, section 2, 2.2.4; if UE transmits beam failure recovery request on PCell UL, and receives beam failure recovery response on SCell, the start timing for monitoring beam failure response may need be changed due to different numerology between PCell and SCell). The motivation for doing this is to provide a system networks can improve to get the solutions for overhead reduction.
For claims 6 and 22: 
In addition to rejection in claim 6, Fengjun- R1-1705643 further disclose  detecting the beam failure based at least in part on monitoring the reference signal; and performing a beam failure recovery procedure based at least in part on a beam failure recovery threshold and based at least in part on detecting the beam failure (see R1-1809120, figure 1, section 2, 2.2.2; If UE detects beam failure, it needs to identify a new beam that satisfy a threshold from the candidate beam list configured by RRC to recover the link and reports to gNB. Then, with the newly identified beam, beam failure recovery response transmission is performed. When UE receives the beam failure recovery response, the downlink of PDCCH is recovered by the new beam). The motivation for doing this is to provide a system networks can improve to get the solutions for overhead reduction.
For claim 12: 
For claim 12, claim 12 is directed to a method which has similar scope as claim 1. Therefore, claim 12 remains un-patentable for the same reasons.
For claim 17: 
For claim 17, claim 17 is directed to a user equipment (UE) for wireless communication which has similar scope as claim 1. Therefore, claim 17 remains un-patentable for the same reasons.
For claim 18: 

For claim 28:
For claim 28, claim 28 is directed to a base station for wireless communication which has similar scope as claim 1. Therefore, claim 28 remains un-patentable for the same reasons.
Allowable Subject Matter
Claims 3-5, 7-11, 13-16, 19-21, 23-27 and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in all independents form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome any objection claims set forth in this Office action.
Conclusion
          The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Cirik et al. (U.S 2019/0215048) discloses configuration parameter(s) may indicate one or more preambles for a beam failure recovery procedure and the beam failure recovery procedure may be initiated in response to
detecting a beam failure of the cell. 
Zhou et al. (U.S 2019/0053288) discloses monitor first RSs for beam failure detection based on a first threshold and detect beam failure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571) 270-5829. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
05/22/2021